Per Curiam.

Hastings, the son, was, we think, a competent witness. He was merely employed as an assistant to his father, to do such acts as he was directed to do, the whole, as he testifies, being done under the eye and immediate direction of his father. Without reference to the relation of these parties as father and son, but regarding the witness as an independent hired laborer, we do not perceive how he could be liable for acts thus done by the special direction of his employer. But were it otherwise, he could be responsible to nobody but his father, who employed him ; and from that responsibility, ‘he father’s release effectually discharged him.

Judgment on the verdict.